          Case 4:18-cv-00991 Document 42 Filed on 08/20/19 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      August 20, 2019
                               IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

LORETTA MAIER, et al.,                                         §
    Plaintiffs,                                                §
                                                               §
v.                                                             §   CIVIL ACTION NO. H-18-0991
                                                               §
PRIVATE MINI STORAGE                                           §
MANAGER, INC.,                                                 §
    Defendant.                                                 §

                                     CONDITIONAL ORDER OF DISMISSAL

            Having been advised that a settlement has been reached between Plaintiffs and

Defendant, the Court DISMISSES this case without prejudice to reinstatement of

Plaintiffs’ claims, if any party represents to the Court on or before September 30,

2019, that the settlement could not be completely documented and approved.

            SIGNED at Houston, Texas, this 20th day of August, 2019.




P:\ORDERS\11-2018\0991ConditionalDismissal.wpd   190820.1553
